Citation Nr: 0943421	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial rating higher than 10 percent 
for a lumbar strain.

3.  Entitlement to an initial compensable rating for 
temporomandibular joint syndrome (TMJ) prior to April 4, 
2005, to a rating higher than 10 percent from April 4, 2005 
to January 23, 2008, and to a rating higher than 20 percent 
from January 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to May 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) from November 2005, December 2005, and March 2006 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania and 
Roanoke, Virginia.  In the November 2005 rating decision, the 
RO denied entitlement to service connection for left ear 
hearing loss.  In the December 2005 rating decision, the RO 
granted service connection for L4-L5 central disc bulge and 
granted an initial disability rating of 10 percent, effective 
February 24, 2005.  In the March 2006 rating decision, the RO 
granted service connection for TMJ and assigned an initial 
non-compensable disability rating, effective June 14, 2005.

In June 2006, the RO increased the initial rating for TMJ to 
10 percent, effective April 4, 2005.  In March 2008, the RO 
increased the initial rating for TMJ to 20 percent, effective 
January 23, 2008.  Jurisdiction over the Veteran's claims has 
remained with the RO in Roanoke, Virginia.

In his August 2006 and October 2007 substantive appeals (VA 
Form 9), the Veteran requested a Board hearing before a 
Veterans Law Judge.  In June 2008, the Veteran withdrew his 
hearing requests.

The issue of entitlement to higher initial ratings for TMJ is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have current left ear hearing loss.

2.  The Veteran's low back strain has been manifested by 
forward flexion to between 70 and 90 degrees, extension to 
between 10 and 30 degrees, and left and right lateral flexion 
and left and right rotation all to 30 degrees.  There is no 
spinal ankylosis and no evidence of guarding, muscle spasm, 
or neurologic impairment since April 26, 2005. 

3.  Peripheral radiculopathy of the bilateral lower 
extremities was manifested by mild sciatic neuritis from 
February 24 to April 25, 2005 and no demonstrated impairment 
since that period. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303, 3.385 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for a low back strain have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5239, 5242 (2009).

3.  The criteria for separate 10 percent ratings for 
bilateral lumbar radiculopathy have been met during the 
period from February 24 to April 25, 2005.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The claim for a higher initial rating for a low back strain 
arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case as to the claim for an increased initial rating.

As for the claim for service connection for left ear hearing 
loss, under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in June 2005, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for left ear hearing loss.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a March 2006 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claim in a June 2006 statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for left ear hearing 
loss and a low back strain.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for left ear 
hearing loss and for an increased initial rating for a low 
back strain are thus ready to be considered on the merits.

Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability a claim for 
service connection cannot be successful.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, there is no medical evidence of current left ear 
hearing loss as defined by VA.  On an April 2005 VA 
audiological examination report the Veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Left ear
15
15
20
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The Veteran reported that he 
experienced bilateral hearing loss and that he was exposed to 
noise associated with such things as military weaponry while 
in service.  However, the report indicates that pure tone 
audiometry revealed hearing within normal limits in the 
Veteran's left ear. 

The Veteran has not undergone any other reported hearing 
examinations since service.

The Veteran is competent to report symptoms of his claimed 
left ear hearing loss.  See Jandreau,  492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  However, the determination of 
whether a Veteran's hearing impairment constitutes hearing 
loss for VA purposes is determined by a mechanical 
application of the definition found in 38 C.F.R. § 3.385 to 
audiometric testing results.  As application of the 
applicable regulation reflects that the Veteran does not have 
current left ear hearing loss under VA law, service 
connection for this disability is not warranted.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for left ear hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-57.

Initial Rating

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

The Veteran's back disability is currently rated under 
38 C.F.R. § 4.71a, DC 5239 as spondylolisthesis or segmental 
instability.  Under the applicable criteria, effective prior 
to the date the Veteran filed his service connection claim, 
spondylolisthesis or segmental instability is evaluated under 
the general rating formula for rating diseases and injuries 
of the spine.  38 C.F.R. § 4.71a, DC 5242. 

Under the general rating formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings apply.  A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating is warranted for ankylosis of the 
entire spine.  Id.  

Note 2 provides that the combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.

A June 2004 provider note from Kaiser Permanente (KP) reveals 
that the Veteran reported experiencing low back pain.  
Musculoskeletal strength was normal (5/5) in both upper and 
lower extremities, there was no drift, and muscle tone was 
normal in both arms and legs with no evidence of atrophy.  
The Veteran's back was tender, but there was no 
costovertebral angle tenderness.  There was negative straight 
leg raising and decreased extension and flexion.  Deep tendon 
reflexes were somewhat diminished and the Veteran's gait was 
steady.  X-rays revealed that the vertebral bodies, joint 
spaces, and neural foramina demonstrated no abnormalities and 
that normal curvature was present.  

A July 2004 spinal MRI report from KP indicates that the 
Veteran was diagnosed as having degenerative joint disease at 
L4-L5 and L5-S1, central disc protrusion with annular tear at 
L4-L5, and a small central protrusion at L5-S1.

A September 2004 KP provider note reveals that the Veteran 
reported a 6 to 7 year history of middle and low back pain, 
rated 4/10 intensity.  The pain was activity related, was 
aggravated by sitting or standing for long periods of time, 
and was relieved by soaking in a hot tub and applying ice.  
Activities such as exercising, running, and weight lifting 
were reduced due to the back pain.  Also, the Veteran 
experienced some radiating groin pain after straining with 
bowel movement, and such pain was related to his back pain.

The September 2004 KP provider note further indicates that 
examination revealed normal straight leg raising.  
Quadriceps, anterior tibialis, extensor hallicus, and 
gastrocnemius power were all normal (5/5).  Patellar and heel 
cord reflexes were symmetric.  There was patchy hypoesthesias 
and hyperesthesias and Waddell signs were negative.  X-rays 
showed relatively short pedicles and relative loss of height 
at the L5-S1 disc.  A review of the July 2004 MRI report 
revealed a high intensity zone type annular tear, loss of 
height of the L5-S1 disc, and bulges, but no compression of 
neural elements.  Diagnoses of L4-L5 high intensity zone and 
L5-S1 degenerative disc disease were provided.

An April 2005 VA examination report indicates that the 
Veteran reported constant lower back pain which would travel 
to the groin area.  The pain was burning and sharp in nature, 
7/10 in intensity, elicited by physical activity (although 
sometimes would come by itself), and relieved by rest.  The 
Veteran's activities were reduced due to his low back 
problem.  

The Veteran's posture and gait were normal and his feet did 
not show any signs of abnormal weight bearing pattern.  He 
did not use any assistive devices.  Examination of the 
thoracolumbar spine revealed tenderness on the left side.  
Straight leg raising was negative on both sides and there was 
no ankylosis.  Forward flexion was to 90 degrees, extension 
was to 30 degrees with pain at the end, and right and left 
lateral flexion and right and left rotation were all to 30 
degrees.  Range of motion after repetitive use was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no intervertebral 
syndrome.  Neurological examination of the lower extremities 
revealed normal motor and sensory function and normal (2+) 
knee and ankle jerks.  X-rays of the thoracolumbar spine were 
normal.  No diagnosis as to the Veteran's lower back was 
provided as there was no pathology to render a diagnosis.

A January 2008 VA examination report indicates that the 
Veteran reported spinal weakness and stiffness as well as low 
back pain which would occur once daily and last for 10 hours.  
The pain traveled to the groin and the back of the legs, was 
burning, aching, and sharp in nature, and 5/10 in intensity.  
Physical activity elicited the pain and it was relieved by 
rest and medication.  During periods of pain the Veteran 
could function with medication.  His back condition had not 
resulted in any incapacitation.

The Veteran had a normal posture and a stiff gait.  He did 
not require any assistive device for ambulation.  Examination 
of the thoracolumbar spine revealed no evidence of radiating 
pain on movement, muscle spasm, or tenderness.  There was 
bilateral negative straight leg raising and no ankylosis of 
the lumbar spine.  Range of motion testing of the 
thoracolumbar spine revealed forward flexion to 70 degrees 
with pain at 70 degrees, extension to 10 degrees with pain at 
10 degrees, and left and right lateral flexion and left and 
right rotation all to 30 degrees with pain at 30 degrees.  
After repetitive use, the joint function of the spine was 
additionally limited (by 5 degrees) by pain, which had the 
major functional impact.  However, joint function was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  Inspection of the spine revealed normal 
head position with symmetry in appearance and symmetry of 
spinal motion with normal spinal curvatures.  Also, there 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.

The January 2008 VA examination report further indicates that 
motor and sensory function of the lower extremities were 
within normal limits and that knee and ankle jerk were normal 
(2+) bilaterally.  X-ray findings of the lumbar spine were 
within normal limits.  The Veteran was diagnosed as having a 
lumbar strain.

The physician who conducted the January 2008 VA examination 
noted that the Veteran had a stiff gait.  However, the 
general rating criteria under DC 5239 require that an 
abnormal gait be caused by severe muscle spasm or guarding in 
order for a 20 percent rating to be warranted.  In this case, 
examination of the thoracolumbar spine revealed no muscle 
spasm and there is no evidence of guarding. Therefore, a 20 
percent rating is not warranted on the basis of the Veteran's 
abnormal gait.

The evidence reflects that there is a lower back disability 
with pain and limitation of motion, most recently noted 
during the January 2008 VA examination as forward flexion to 
70 degrees, extension to 10 degrees, and right and left 
lateral flexion and right and left rotation all to 30 
degrees, with no ankylosis of the lumbar spine.  As the 
evidence does not reflect that there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, the next higher rating under the 
general rating formula, 20 percent, is not warranted for the 
Veteran's lumbar strain under DC 5239.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.71a, DC 5239.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that there is pain associated 
with the Veteran's thoracolumbar spine in the last 5 degrees 
of forward flexion, extension, right and left lateral 
flexion, and right and left rotation.  The Veteran was able 
to perform forward flexion to 70 degrees, extension to 10 
degrees, and right and left lateral flexion and right and 
left rotation all to 30 degrees during the January 2008 VA 
examination.  Thus, with consideration of functional factors, 
forward flexion is limited to 65 degrees, extension is 
limited to 5 degrees, and right and left lateral flexion and 
right and left rotation are all limited to 25 degrees.  
Flare-ups have not been reported.  Even considering pain, the 
evidence does not support assignment of a higher rating under 
DC 5239, as the evidence does not reflect that the Veteran's 
pain is so disabling to actually or effectively result in 
forward flexion limited to not greater than 60 degrees or 
combined range of motion of the thoracolumbar spine limited 
to not greater than 120 degrees - the requirements for the 
next higher percent rating under DC 5239.

There is evidence of a neurologic impairment associated with 
the Veteran's thoracolumbar spine during the period prior to 
the VA examination on April 26, 2005.  The June 2004 KP 
provider note indicates that the Veteran reported lower back 
pain and that neurologic examination revealed somewhat 
diminished (1+) deep tendon reflexes.  Furthermore, the 
September 2004 KP provider note reveals that the Veteran had 
patchy hypoesthesias and hyperesthesias associated with his 
lower extremities.

The April 26, 2005 examination showed no neurologic 
impairment.  The January 2008 VA examination report indicates 
that while the Veteran reported lower back pain which 
traveled to the groin and the back of the legs neurological 
examination was completely normal.  Motor and sensory 
function of the lower extremities were within normal limits 
and that knee and ankle jerk were normal (2+) bilaterally.  
The Veteran was found to have no radiating pain.

Paralysis of the sciatic nerve is rated as follows: a 10 
percent disability rating is warranted for mild incomplete 
paralysis; a 20 percent disability rating is warranted for 
moderate incomplete paralysis; a 40 percent disability rating 
is warranted for moderately severe paralysis; a 60 percent 
disability rating is warranted for severe incomplete 
paralysis with marked muscular atrophy; and an 80 percent 
disability rating is warranted for complete paralysis 
resulting in the foot dangling and dropping, no possible 
active movement of muscles below the knee, and weakened or 
(very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, 
DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

At worst, the Veteran's peripheral radiculopathy of the lower 
extremities has been manifested by patchy hypoesthesias and 
hyperesthesias and somewhat diminished deep tendon reflexes 
bilaterally.  These mild impairments have not been found 
since before the VA examination in April 2005.  Given the 
occasional findings of mild disability, a rating of 10 
percent for bilateral lumbar radiculopathy under DC 8520, is 
warranted, from February 24, 2005 to April 25, 2005.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520.


Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal. The symptoms of the Veteran's back 
disability are pain, stiffness, limitation of thoracolumbar 
spinal motion, and peripheral radiculopathy.  These symptoms 
are contemplated by the applicable rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation 
for the service connected disability addressed herein is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all appeals 
of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  A TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  In this case, the Veteran has reportedly been 
gainfully employed since his discharge from service.  The 
question of entitlement to TDIU is, therefore not raised.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to an increased initial rating higher than 10 
percent for a lumbar strain is denied.

Entitlement to an initial rating of 10 percent for lumbar 
radiculopathy on the left and 10 percent for lumbar 
radiculopathy on the right is granted from February 24 to 
April 25, 2005.


REMAND

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determines whether the disability is manifested by weakened 
movement, excess fatigability, incoordination, pain, or flare 
ups.  Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flare ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 
38 C.F.R. § 4.59 (2009).

The Veteran was afforded VA examinations in July 2005 and 
January 2008 for TMJ.  The ranges of lateral excursions and 
inter-incisal motions of the jaw were reported.  It was also 
noted that the Veteran had complaints of pain associated with 
his TMJ and jaw.  No opinion was provided as to whether there 
was additional limitation of motion due to functional 
factors.  VA regulations provide that where a "diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2009); see 38 C.F.R. § 19.9 (2009).  Where the Board makes a 
decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental 
examination to evaluate the severity of 
the service connected TMJ.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

The inter-incisal range and range of 
lateral excursion should be reported in 
degrees.  The examiner should note the 
point, if any, at which pain occurs.  The 
examiner should also provide an opinion 
as to whether there is additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or flare ups.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


